Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
Filed 04/24/19   Case 19-11664   Doc 1
